
	

113 HR 91 IH: To extend the supplemental security income benefits program to Guam, the United States Virgin Islands, and American Samoa.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Christensen (for
			 herself, Ms. Bordallo, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend the supplemental security income benefits
		  program to Guam, the United States Virgin Islands, and American
		  Samoa.
	
	
		1.Extension of the Supplemental
			 Security Income benefits program to Guam, the United States Virgin Islands, and
			 American Samoa
			(a)In
			 generalSection 1101(a)(1) of the Social Security Act (42 U.S.C.
			 1301(a)(1)) is amended—
				(1)by striking
			 , the Virgin Islands, and Guam each place such term appears;
			 and
				(2)by striking
			 title IV and inserting titles IV and XVI (as in effect
			 pursuant to such amendment after December 31, 1973).
				(b)Conforming
			 amendments
				(1)Section 303(b) of
			 the Social Security Amendments of 1972 (86 Stat. 1484) is amended by striking
			 , Guam, and the Virgin Islands.
				(2)Sections 3(a)(2),
			 1003(a)(2), 1403(a)(2), and 1603(a)(2) of such Act (42 U.S.C. 303(a)(2),
			 1203(a)(2), 1353(a)(2), and 1383 note) are each amended by striking ,
			 the Virgin Islands, and Guam.
				(3)Section 1614(e) of
			 such Act (42 U.S.C. 1382c(e)) is amended by striking and the District of
			 Columbia and inserting , the District of Columbia, the Virgin
			 Islands, Guam, and American Samoa.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 1st day of the 3rd calendar month that begins after the date of the enactment
			 of this Act.
			
